UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 20, 2014 FORCEFIELD ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 001-36133 20-8584329 (State or other jurisdiction of incorporation (Commission File Number) IRS Employer Identification No.) or organization) 245 Park Avenue, 39th Floor New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 672-1786 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On October 20, 2014, Forcefield Energy Inc.issued a press release announcing the completion of its acquisition of ESCO Energy Services Company. A copy of the press release is attached as Exhibit 99.1 tothis Current Report on Form 8-K and is incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Section 7.01 shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing. Item 9.01Financial Statements and Exhibits (c) Exhibits Exhibit No. Description 99.1 Press Release 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FORCEFIELD ENERGY, INC. Date: October 20, 2014 By: /s/ David Natan Name: David Natan Title: Chief Executive Officer 3
